Exhibit 12(a) Computation of Ratio Earnings to Fixed Charges (dollars in thousands) Fiscal Year Ended June 30, Earnings: Income (loss) before income taxes $ $ ) $ ) Unconsolidated affiliates' interests, net - - - Amortization of capitalized interest 10 61 46 Interest expense and other related financing costs Interest portion of rent expense (1) Adjusted earnings $ $ $ ) Fixed Charges: Interest expense and other related financing costs $ $ $ Interest portion of rent expense (1) Total fixed charges $ $ $ Ratio of earnings to fixed charges ) (1) One-third of rent expense is considered representative of the interest factor within rent expense
